           Case 5:18-cv-00496-BKS-ML Document 125 Filed 01/15/21 Page 1 of 2




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


   JOHN DOE #1, JOHN DOE #2, JOHN DOE #3,
   JOHN DOE #4, JOHN DOE #5, JOHN DOE #6,
   JOHN DOE #7, JOHN DOE #8, and JOHN DOE
   #9,

                            Plaintiffs,
   v.
                                                                 PARTIAL STIPULATION OF
   SYRACUSE UNIVERSITY, KENT SYVERUD,                            DISCONTINUANCE OF ACTION AS
   individually and as Chancellor of Syracuse                    TO ALL CLAIMS OF JOHN DOE
   University, ROBERT HRADSKY, individually                      PLAINTIFF #3 AND JOHN DOE
   and as Syracuse University Dean of Students and               PLAINTIFF #5
   Associate Vice President of the Student
   Experience, and TERESA ABI-NADER                              Case No.:       5:18-cv-496 (BKS/ML)
   DAHLBERG, individually and as the Dean of the
   College of Engineering and Computer Science,

                            Defendants.




               IT IS HEREBY STIPULATED AND AGREED, by and between the parties and the

attorneys of record for the parties to the above-entitled action, pursuant to Rule 41 (a) (1) (A) (ii)

of the Federal Rules of Civil Procedure, whereas no party to this stipulation is an infant,

incompetent person for whom a committee has been appointed or conservatee, the above-entitled

actions by John Doe Plaintiff #3 and John Doe Plaintiff # 5 be, and the same hereby are

discontinued, for all claims, counterclaims, as against defendants with prejudice, and without

costs to any party as against the other. This stipulation may be filed without further notice with

the Clerk of the Court.




{S1309383.1}
           Case 5:18-cv-00496-BKS-ML Document 125 Filed 01/15/21 Page 2 of 2




Dated: January 14, 2021           SMITH, SOVIK, KENDRICK & SUGNET, P.C.
                                  Attorneys for John Doe Plaintiff #3/John Doe Plaintiff #5




                                  By: ________________________________
                                              Karen G. Felter, Esq.




Dated: January 15, 2021           HANCOCK ESTABROOK, LLP
                                  Attorneys for Defendants



                                  By:    _________________________________
                                         John G. Powers, Esq.




Dated: January ___, 2021                 IT IS SO ORDERED:



                                         _________________________________
                                         Hon. Brenda K. Sannes
                                         United States District Judge




{S1309383.1}
